DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 03/16/2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “plasma generated by the first and second targets” is suggested to be changed to “plasma generated by a first target and a second target” for clarity.  The text “between the first target and the second target disposed above the substrate” is suggested to be changed to “between the first target and the second target that are disposed above the substrate” for clarity. Appropriate correction is required. 
Claim 4 is objected to because of the following informalities:  the text “(growth rate)” is suggested to be deleted for clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the text “wherein the first target and the second target is made of the same material” is suggested to be changed to “wherein the first target and the second target are made of a same material” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0110301).
Regarding claim 1, Lee discloses, in FIGS. 8-10 and in related text, a method of fabricating a Resistive Random Access Memory (ReRAM), the method comprising: 
a step of forming a lower electrode (106) on a substrate (100); 
a step of forming a resistive switching layer (120) on the lower electrode using sputtering (for forming metal oxide layer 110 of 120); and 
a step of forming an upper electrode (114) on the resistive switching layer (see Lee, [0071], [0073], [0081], [0085]), 
wherein, in the step of forming a resistive switching layer (120) on the lower electrode using sputtering (for forming metal oxide layer 110 of 120), the substrate is disposed in a region (not vertically overlapping with sputter guns), which is not reached by plasma (below targets 222, 232) generated by the first and second targets (222, 232), between the first target and the second target disposed above the substrate to deposit the resistive switching layer (see Lee, FIGS. 3-7, [0059]-[0063], [0075]).
Regarding claim 9, Lee discloses wherein the first target and the second target (222, 232) is made of the same material (see Lee, [0063]).
Regarding claim 10, Lee discloses wherein the first and second targets (222, 232) comprises at least one of graphite, carbon (C), silicon (Si), copper (Cu), nickel (Ni), titanium (Ti), hafnium (Hf), zirconium (Zr), zinc (Zn), tungsten (W), cobalt (Co), niobium (Nb), magnesium (Mg), oxygenated carbon (COx), silicon oxide, copper oxide, nickel oxide, titanium oxide, hafnium oxide, zirconium oxide, zinc oxide, tungsten oxide, cobalt oxide, niobium oxide and magnesium oxide (see Lee, [0078]).
Regarding claim 11, Lee discloses wherein the resistive switching layer (120, including metal oxide layer 110) comprises at least one of oxygenated carbon (COx) and metal oxide (see Lee, [0081]).
Regarding claim 12, Lee discloses wherein the lower and upper electrodes (106, 114) comprise at least one of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), platinum (Pt), aluminum (Al), silver (Ag), copper (Cu) and ruthenium (Ru) (see Lee, [0073], [0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of JB Lee (Jae Bin Lee et al., Deposition of ZnO thin films by magnetron sputtering for a film bulk acoustic resonator, Thin Solid Films 435 (2003) 179–185).
Regarding claim 2, Lee discloses the method of claim 1.
Lee discloses wherein, in the step of forming a resistive switching layer (120) on the lower electrode using sputtering (for forming metal oxide layer 110 of 120) (see Lee, [0080], and discussion on claim 1 above).
Lee does not explicitly disclose wherein a thickness of the resistive switching layer is controlled by adjusting a density of plasma applied to the substrate.
JB Lee teaches that growth rate is controlled by RF power of the sputtering process forming metal oxide film (see JB Lee, FIG. 2). Since growth rate determines deposited film thickness (with a given time period for deposition), JB Lee teaches the deposited film thickness is controlled by adjusting RF power. JB Lee also teaches RF power is correlated with plasma density (see JB Lee, FIG. 4(a)), thus JB Lee teaches that deposited film thickness is controlled by adjusting plasma density. JB Lee together with Lee teaches wherein a thickness of the resistive switching layer is controlled by adjusting a density of plasma applied to the substrate.
Lee and JB Lee are analogous art because they both are directed to solid state material manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of JB Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein a thickness of the resistive switching layer is controlled by adjusting a density of plasma applied to the substrate, as taught by JB Lee, in order to provide optimal deposition conditions (see JB Lee, Abstract).
Regarding claim 6, Lee in view of JB Lee teaches the method claim 2. 
JB Lee teaches wherein the density of plasma applied to the substrate being 1013 ions/m3 to 1017 ions/m3 (see JB Lee, FIG. 4(a)), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 2.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lesker (Kurt J. Lesker, Increasing Sputter Rates, 2010).
Regarding claim 3, Lee discloses the method of claim 1.
Lee discloses a first distance (d2, d3), in a horizontal direction, between the first or second target (222, 232) and the substrate (100), for sputtering metal oxide layer (110) of the resistive switching layer (120) (see Lee, FIG. 5, [0079]-[0081]).
Lee does not explicitly disclose wherein a deposition rate of the resistive switching layer is controlled by adjusting a first distance, in a horizontal direction, between the first or second target and the substrate.
Lesker teaches deposition rate of sputtering is controlled by the distance between the sputtering target and the substrate (see Lesker, page 2). Since the first distance is the horizontal component of the distance between the sputtering target and the substrate (see Lee, FIG. 5), Lesker together with Lee teaches wherein a deposition rate of the resistive switching layer is controlled by adjusting a first distance, in a horizontal direction, between the first or second target and the substrate.
Lee and Lesker are analogous art because they both are directed to semiconductor manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Lesker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein a deposition rate of the resistive switching layer is controlled by adjusting a first distance, in a horizontal direction, between the first or second target and the substrate, as taught by Lesker, because the sputtered particles’ arrival rate varies as the inverse square of the throw distance (see Lesker, page 2).
Regarding claim 7, Lee in view of Lesker teaches the method of claim 3.
Lee discloses wherein the first distance (d2, d3), in a horizontal direction, between the first or second target (222, 232) and the substrate (100) is greater than 0 cm (see Lee, FIG. 5, [0079]).
Lee and Lesker do not explicitly disclose or teach 1 cm to 5 cm.
However, Lesker shows that the distance determines deposition rate and film uniformity (see Lesker, page 2). That is the first distance is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lesker (Kurt J. Lesker, Increasing Sputter Rates, 2010).
Regarding claim 4, Lee discloses the method of claim 1.
Lee discloses a second distance, in a vertical direction, between the first or second target (222, 232) and the substrate (100), for sputtering metal oxide layer (110) of the resistive switching layer (120) (see Lee, FIG. 5, [0079]).
Lee does not explicitly disclose wherein a deposition rate (growth rate) of the resistive switching layer is controlled by adjusting a second distance, in a vertical direction, between the first or second target and the substrate.
Lesker teaches deposition rate of sputtering is controlled by the distance between the sputtering target and the substrate (see Lesker, page 2). Since the second distance is the vertical component of the distance between the sputtering target and the substrate (see Lee, FIG. 5), Lesker together with Lee teaches wherein a deposition rate (growth rate) of the resistive switching layer is controlled by adjusting a second distance, in a vertical direction, between the first or second target and the substrate.
Lee and Lesker are analogous art because they both are directed to semiconductor manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Lesker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein a deposition rate (growth rate) of the resistive switching layer is controlled by adjusting a second distance, in a vertical direction, between the first or second target and the substrate, as taught by Lesker, because the sputtered particles’ arrival rate varies as the inverse square of the throw distance (see Lesker, page 2).
Regarding claim 8, Lee in view of Lesker teaches the method of claim 4.
Lee discloses wherein the second distance, in a vertical direction, between the first or second target (222, 232) and the substrate (100) is greater than 0 cm (see Lee, FIG. 5, [0079]). 
Lee and Lesker do not explicitly disclose or teach 5 cm to 20 cm.
However, Lesker shows that the distance determines deposition rate and film uniformity (see Lesker, page 2). That is, the second distance is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of JB Lee (Jae Bin Lee et al., Deposition of ZnO thin films by magnetron sputtering for a film bulk acoustic resonator, Thin Solid Films 435 (2003) 179–185).
Regarding claim 5, Lee discloses the method of claim 1.
Lee discloses wherein the step of forming a resistive switching layer (120) on the lower electrode using sputtering (for forming metal oxide layer 110 of 120) (see Lee, [0080]).
Lee does not explicitly discloses wherein sputtering is carried out in an oxygen atmosphere.
JB Lee teaches sputtering for metal oxide film in oxygen atmosphere (see JB Lee, FIG. 2). Thus JB Lee teaches wherein sputtering is carried out in an oxygen atmosphere.
Lee and JB Lee are analogous art because they both are directed to solid state material manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of JB Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein sputtering is carried out in an oxygen atmosphere, as taught by JB Lee, in order to prevent poor c-axis-preferred orientation (see JB Lee, page 183).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811